 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   GUILLERMO TRUJILLO CRUZ,                      1:20-cv-01825-AWI-GSA-PC
 8                                                 ORDER RESPONDING TO PLAINTIFF’S
                  Plaintiff,                       MOTION
 9                                                 (ECF No. 16.)
           vs.
10
     C. PFEIFFER, et al.,
11
                 Defendants.
12

13          Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se with this civil
14   rights action pursuant to 42 U.S.C. § 1983. The case was dismissed and closed on April 1, 2021.
15   (ECF No. 10.) On May 14, 2021, Plaintiff appealed the dismissal of this case to the Ninth Circuit
16   Court of Appeals. (ECF No. 13.) On May 14, 2021, Plaintiff filed a motion for response to
17   notice of appeal. (ECF No. 16.)
18          Plaintiff states that this court has billed him for the $505.00 filing fees due for his appeal.
19   He requests the court to inform him whether he needs to show proof of his indigency and if so,
20   to send him an application to proceed in forma pauperis on appeal.
21          Plaintiff is advised that this court does not require any documentation from Plaintiff at
22   this stage of the proceedings. This order resolves Plaintiff’s motion filed on May 14, 2021.
23
     IT IS SO ORDERED.
24

25      Dated:     May 22, 2021                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28
